Citation Nr: 0911091	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  08-13 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefit sought on 
appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To obtain additional VA treatment 
records, to obtain an additional medical opinion, and to have 
the RO/AMC adjudicate this claim for service connection on a 
secondary basis under 38 C.F.R. § 3.310 and readjudicate it 
on a direct basis.  A review of the record on appeal reveals 
that the issue of service connection for bilateral hearing 
loss based on both direct and secondary theories of 
entitlement is before the Board.  See August 2007 claim; 
October 1, 2008 VA examination; October 24, 2008 addendum to 
the October 1, 2008 VA examination.   In this regard, the 
Board is required to consider all issues raised either by the 
claimant or by the evidence of record in an appeal concerning 
the same disability.  Robinson v. Mansfield, 21 Vet. App. 
545, 552 (2008).  This obligation includes adjudicating a 
claim for service connetion for the same disability on 
different theories of entitlement for service connection 
where those theories are reasonably raised either by the 
claimant or by the evidence of record.  Id. at 550-51.

With regard to the claim for service connection on a direct 
basis, the RO conceded noise exposure during military service 
in this case and requested a medical opinion as to whether 
current bilateral hearing loss was the result of noise 
exposure in service.  In October 2007 and October 2008 VA 
examination reports, a VA audiologist noted several factors 
that can cause or contribute to hearing loss, including noise 
expose, and the audiologist was "unable to determine a 
definite connection of hearing loss and service time" 
without resorting to "mere speculation."  Given that 
entitlement to service connection does not necessarily 
require a "definite" connection between a current 
disability and a disease or injury (including acoustic 
trauma) in service, but rather a connection that is within a 
range of "probability" or likelihood, the Board remands 
this case for clarification of the audiologist's opinion.  
38 C.F.R. § 3.102.

With regard to a claim for service connection on a secondary 
basis, documents in the file show that the RO also considered 
whether service connection might be granted for hearing loss 
based on aggravation of that disability by radiation 
administered to treat service-connected recurrent basal cell 
carcinoma of multiple locations of head, face, and neck 
(including scalp, neck, eyelids, cheeks, chin, nose, 
forehead, ears, and lips).  Specifically, the record reflects 
a notation in a VA treatment record, dated in October 2005, 
showing that the Veteran complained that his hearing loss had 
been "worsening since radiation," and the examiner 
commented that the Veteran's hearing had "significantly 
decreased in both ears since 2000 exam[ination]."  Although 
there is a note on a VA treatment record, dated in July 2000, 
to schedule the Veteran for an appointment with the Audiology 
Clinic ("We will go ahead and schedule him for Audiology 
Clinic to re-screen."), there is no record of audiometric 
testing conducted in 2000 in the claims file.  In addition, a 
VA Form 119, Report of Contact, shows that a Decision Review 
Officer (DRO) called the VA audiologist who had examined the 
Veteran for treatment purposes in October 2005 and who had 
conducted a VA examination for rating purposes in October 
2007 and that the audiologist indicated that it was possible 
that hearing loss had worsened since radiation treatments 
were done in 2005 but that audiometric testing in October 
2005 had been done after the radiation treatment and 
"without an audiogram of close proximity to the 2005 
radiation treatments, it would be mere speculation whether 
the radiation for the service-connected disability aggravated 
the hearing loss . . . "  

It appears that the RO did try to obtain a record of an 
audiogram in 2000 if such testing were conducted.  However, 
in July 2008, the RO requested records "prior to" July 15, 
2000, the date of the treatment note in which the intention 
to schedule an appointment in the future with the Audiology 
Clinic was noted, and this request yielded no records, 
although perhaps use of the terms "prior to" July 15, 2000, 
would not have resulted in acquiring a record of an 
appointment after July 15, 2000.  In October 2008, the RO 
requested all treatment records for hearing loss from October 
1945 through October 2005 to include audiograms.  However, 
this request resulted in obtaining records dated from October 
2005 to April 2008, and although the actual audiogram report 
from October 2005 was obtained, the outpatient treatment note 
from October 2005 from the Audiology Clinic was not included 
in this batch of records, and so it is unclear whether an 
audiogram from 2000 would have been included in this search.  
Because the VA examiner commented upon a decrease in hearing 
acuity "since 2000" and appeared to be referring to 
audiometric testing done in 2000 and because a report of 
audiometric testing accomplished in 2000, if any, may be 
relevant to a claim for service connection on a secondary 
basis under 38 C.F.R. § 3.310, the Board concludes that 
another search for a record of audiometric testing done in 
2000 must be accomplished on remand.  38 C.F.R. 
§ 3.159(c)(2).

Under section 3.310(b) of VA regulations, "[a]ny increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of 
aggravation . . . ."  38 C.F.R. § 3.310(b); see Allen v. 
Brown, 7 Vet.App. 439, 448 (1995) (en banc).  Here, it 
appears that the RO found this theory of entitlement 
reasonably raised by the record based on the October 2005 
treatment record and began developing the evidence in an 
effort to assist the Veteran with his claim but did not 
formally adjudicate the claim on a secondary basis in a 
rating decision, did not provide notice of section 3.310 to 
the Veteran, and did not provide the Veteran with notice as 
to what the evidence must show to substantiate such a claim.  
To ensure due process, these things must be accomplished on 
remand.

Since a medical opinion as to the relationship, if any, 
between the Veteran's radiation treatments for his cancer and 
his current bilateral hearing loss is necessary to rendering 
a decision in this case and since this matter was not clearly 
expressed within a range of probability in the October 2007 
report or the October 2008 addendum, VA should also obtain 
another medical opinion as to this relationship on remand.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Likewise, as to the claim 
of service connection for bilateral hearing loss on a direct 
basis, on remand VA should also obtain a clarifying opinion 
in terms of the likelihood that the Veteran's current 
bilateral hearing loss is the result of an injury (acoustic 
trauma or noise exposure) in military service as opposed to 
its being more likely due to some other cause or factor.  Id.

Accordingly, this appeal is REMANDED to the AMC/RO for the 
following actions:

1.  The RO/AMC should provide the Veteran 
with updated Veterans Claims Assistance 
Act (VCAA) notice, which includes notice 
of 38 C.F.R. § 3.310 (2008) and how to 
substantiate a claim for service 
connection for a disability based on 
secondary service connection, and provide 
the Veteran an opportunity to respond. 

2.  The RO/AMC should attempt to obtain 
all treatment records pertaining to 
hearing loss from the Sioux Falls VAMC 
from January 1997 to October 2005 
including the reports of audiograms, if 
any.  The RO/AMC should particularly ask 
that a search be made for a report, if 
any, of audiometric testing done in 2000, 
as a VA treatment note (Primary Care 
Note), dated July 15, 2000, shows that 
the examiner planned to schedule the 
Veteran for an appointment with the 
Audiology Clinic. 

3.  Thereafter, the claims file should be 
reviewed by an audiologist or other 
specialist which the RO/AMC deems 
appropriate to render an opinion 
regarding the etiology of the Veteran's 
bilateral hearing loss.  (Because 
acoustic trauma in service has been 
conceded in this case and because current 
hearing loss has been shown by 
audiometric testing done in 2005 and 
2007, it is not necessary to schedule the 
Veteran for an examination, as only an 
opinion is needed to decide the claim.)  
The examiner is requested to review all 
pertinent records associated with the 
claims file and address the following in 
the examineration report:

(a)  Please render an opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that current 
bilateral hearing loss in this case 
is the result of acoustic 
trauma/noise exposure in service as 
opposed to its being more likely the 
result of some other cause or 
factor.  In rendering this opinion, 
please note that the October 2008 VA 
examiner listed several potential 
causes for the Veteran's hearing 
loss, including in-service noise 
exposure, post-service noise 
exposure and health conditions, such 
as diabetes and radiation to the 
head.  Accordingly, the examiner 
should, to the best of his/her 
ability, list all potential causes 
or factors for the Veteran's hearing 
loss in this case and state whether 
noise exposure in service is "at 
least as likely as" any other 
factor to have caused the Veteran's 
hearing loss as opposed to whether 
some other factor is more likely to 
have caused it.

The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
the conclusion as it is to find 
against it.

(b)  Please render an opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that current 
bilateral hearing loss in this case 
is due to or the result of radiation 
treatment for service-connected 
recurrent basal cell carcinoma. 

(c)  Please render an opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that current 
bilateral hearing loss in this case 
has been aggravated by radiation 
treatment to the head for service-
connected recurrent basal cell 
carcinoma.  In rendering this 
opinion please note that 
"aggravation" means a chronic or 
permanent worsening of the 
underlying condition (versus a 
temporary flare-up of symptoms) 
beyond its natural progression.  If 
aggravation is present, the 
clinician should indicate, to the 
extent that is possible, the 
approximate level of bilateral 
hearing loss before the onset of the 
aggravation.   

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.   
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

3.  When the development requested has 
been completed, the case should be 
reviewed by the AMC/RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case which 
includes 38 C.F.R. § 3.310 (2008) and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



